EXHIBITS 10.1 

 

LINE OF CREDIT AGREEMENT

 

This LINE OF CREDIT AGREEMENT is made as of this 8th day of November 2018 (this
“Agreement” or the “Line of Credit Agreement”), by and among Jacksam
Corporation, a Nevada corporation (the “Borrower”); and Bass Point Capital LLC,
a Massachusetts limited liability company (the “Lender”). A line of credit is
hereby established in the amount of TWO HUNDRED FIFTY THOUSAND and 00/100
DOLLARS ($250,000.00) for the benefit of the Borrower; provided, however, that
the Lender unilaterally may terminate the Borrower’s privilege to request
advances hereunder or lower said amount. This line of credit will be subject to
the following terms and conditions:

 

1. The Lender hereby establishes a revolving lhine of credit in Borrower’s favor
in the amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
(the “Revolving Amount”); provided however that no provision of this Agreement
shall be deemed to require the Lender to advance any sum of money at any time.
At any time that the Borrower desires the Lender to advance any sum of money
hereunder, the Borrower may request the same, including a description of the
amount of the request, the proposed repayment date, and the planned use of
proceeds therefrom, and the Lender for any or no reason may deny such request.

 

2. Each request honored by Lender for an advance of funds against the line of
credit will bear interest at a rate of 12.0% per annum, as set forth on that
certain form of promissory note (the “Note”), a copy of which is attached hereto
and made a part hereof as Exhibit A, or as the parties shall otherwise agree in
writing prior to an advance, which interest shall be due and paid upon maturity
of each Note.

 

3. Facility Fee. Borrowers hereby agree to pay Lender a facility fee in an
amount equal to .125% ($312) of the Revolving Amount each 30 day period from the
date of this Agreement.

 

4. Threshold Amount: If the Borrower completes a financing of more than One
Million Dollars ($1,000,000) in a debt or equity financing, all outstanding
Notes shall be repaid in full within two business days of the close of such
financing.

 

5. Field Examination Fee. Upon Lender’s performance of any collateral monitoring
and/or verification including any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Lender and
which monitoring is undertaken by Lender or for Lender’s benefit, Lender’s
reasonable, out of pocket travel costs shall be promptly reimbursed to the
Lender.

 

6. Wire/Check Fee. For each wire transfer or check issued by Lender, on behalf
of a Borrower, Borrowers shall pay Lender Lender’s standard fee for such service
which fee is $45 as of the Closing Date.

 

7. Unless sooner due by reason of a Default or Event of Default, each Note shall
be due in full, together with then accrued and unpaid interest, upon the first
to occur of: (i) if funds advanced pursuant to such Note were advanced for a
specific purpose then, upon the Borrower realizing the benefit of such purpose;
(ii) 365 days from the date of first issuance of such Note; (iii) thirty (30)
days following written demand therefor by Lender; or (iv) as the parties shall
otherwise agree in writing prior to an advance. By way of example and not
limitation, should Borrower obtain an advance to purchase additional inventory
for sale then, upon the sale of such inventory by the Borrower and receipt of
payment therefor, the Note that corresponds to such advance would become due and
payable.

 



  1

   



 

8. The occurrence of one or more of the following (herein called a “Default” or
an “Event of Default”) shall constitute a default by the Borrower hereunder, and
under the Note, in addition to but not in limitation of any events which would
cause a default under the terms and conditions of the Note:

 

a) Default in the payment or performance of any liability or obligation of
Borrower to the Lender or of any covenant or liability contained or referred to
herein, in the Note or in any other note instrument, document or agreement
evidencing any obligation.

 

b) The failure of Borrower to perform or to observe any of the provisions of any
real estate mortgage security agreement or other agreement or document now or
hereafter evidencing or creating any security for the payment of the Note.

 

c) Any representation or warranty of the Borrower in connection with this Line
of Credit Agreement or any document executed in accordance herewith, or in
pursuance hereof, shall be false on the date on which made.

 

d) The failure by Borrower to pay, when due, any amount due under the Note or
the failure by the Borrower to pay, when due, any obligation of Borrower to
Lender.

 

e) Borrower’s insolvency, appointment of a receiver for all or a part of
Borrower’s property, the making of any assignment by Borrower for the benefit of
creditors or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower or upon the issuing of any writ of
attachment by trustee process or otherwise or a restraining order or injunction
affecting any of the Borrower’s property; provided, however, if any such
proceeding is commenced against the Borrower, the Borrower shall have thirty
(30) days in which to cause such proceeding to be dismissed.

 

f) The insolvency of any guarantor of this Line of Credit Agreement and/or the
Note or of any obligation of any Borrower to the Lender.

 

g) The death, dissolution, termination of existence, declared insolvency; or
failure in business of the Borrower or any guarantor of this Line of Credit
Agreement of the Note.

 

h) The admission in writing of a Borrower’s insolvency or inability to pay debts
generally as they become due or upon any deterioration of the financial
condition of the Borrower, any endorser or guarantor of this Line of Credit
Agreement or the Note, which results in the Lender deeming itself, in good
faith, insecure.

 

Any such event caused by, or occurring with regard to, any one or more persons
constituting the “Borrower” shall be deemed to be so caused by (or occurring
with regard to) the “Borrower”.

 

If any Event of Default occurs, all obligations outstanding from the Borrower to
the Lender, including obligations pursuant to this Line of Credit Agreement
and/or the Note, shall immediately become due and payable without demand,
presentment, protest or other notice of any kind, all of which are hereby
expressly waived, and shall thereafter bear interest at a rate of 18.0% per
annum until paid in full. In the event of such Event of Default, the Lender may
proceed to enforce the payment of all obligations of Borrower to Lender and to
exercise any and all of the rights and remedies afforded to Lender by law or
under the terms of this Line of Credit Agreement or otherwise.

 



  2

   



 

In the event an action is instituted to enforce or interpret any of the terms of
this Agreement or collect any amounts due hereunder, the prevailing party shall
be entitled to recover all expenses reasonably incurred at, before and after
trial, appeal or review whether or not taxable as costs, including, without
limitation, attorney fees, witness fees (expert and otherwise), deposition
costs, copying charges and other expenses.

 

9. Should Borrower become delinquent in its quarterly or annual filings with the
US Securities and Exchange Commission on Form 10-Q or 10-K, Borrower thereafter
agrees to furnish to Lender, upon demand, but not more than semi-annually, so
long as indebtedness under the Line of Credit Agreement and the Note remains
unpaid, certified financial statements prepared by an independent accountant
setting forth in reasonable detail the assets, liabilities, and net worth of the
Borrower and certified to under oath by an officer of the Borrower. Such
financial statements shall be sent to the Lender at its address listed above and
shall be at the sole cost and expense of the Borrower.

 

10. This Line of Credit Agreement is supplementary to each and every other
agreement between Borrower and Lender and shall not be so construed as to limit
or otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between the Borrower and
Lender be construed to limit or otherwise derogate from any of the rights r
remedies of Lender or any of the liabilities, obligations or undertakings of
Borrower hereunder unless such other agreement specifically refers to this Line
of Credit Agreement and expressly so provides.

 

11. This Line of Credit Agreement and the covenants and agreements herein
contained shall continue I full force and effect until all such obligations,
liabilities and undertakings have been paid or otherwise satisfied in full. No
delay or omission on the part of Lender in exercising any right hereunder shall
operate as a waiver of such rights or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Lender on any future occasion. This Line of Credit Agreement is
intended to take effect as a sealed instrument, shall be governed by and
construed in accordance with the laws of Nevada, shall be binding upon
Borrower’s legal representatives, successors and assigns, and shall inure to the
benefit of Lender’s successors and assigns.

 

12. The Borrower does hereby certify that any and all necessary resolutions that
may be required to effectuate and validate the terms of the Line of Credit
Agreement and the Note have been duly made and adopted by the Borrower.

 



  3

   



 

IN WITNESS WHEREOF, the parties have caused these presents to be executed as a
contract under seal as of the date first written above.

 

 



BORROWER:

 

LENDER:

 

JACKSAM CORPORATION, a Nevada corporation

 

Bass Point Capital LLC

 

 

 

 

 

 

 

By:

/s/ Mark Adams  

By:

/s /Doug Leighton 

 

Its:

Chief Executive Officer  

Its:

 

 

 

 

 

11/8/18  

 

 

 

 

 

Address for Notice:

 

 

 

 



    

  4

   



 

Exhibit A

 

Form of Promissory Note

 

PROMISSORY NOTE

LAS VEGAS, NEVADA

 



$___,000.00

________ ___, 20__



 

Jacksam Corporation, a Nevada corporation ("Maker") promises to pay to the order
of Brass Point Capital, LLC, a Massachusetts limited liability company or its
assigns ("Holder") at _________________, or such other place as may be
designated in writing by Holder or it assigns, the principal sum of _____
Thousand Dollars ($___,000.00), with simple interest thereon from this date,
until fully paid, at the rate of _______ percent (__.0%) per annum. All unpaid
interest and the principal balance of this Note shall be due and payable in full
upon the sooner to occur of (i) _______ from the date of this Note, (ii)
____________________________________________________or (iii) thirty (30) days
following written demand therefor by Holder. If not so paid by Maker, then then
unpaid interest and the principal balance of this Note shall thereafter bear
interest at the rate eighteen percent (18.0%) until paid in full.

 

Interest shall be computed on the basis of a 365-day year or 366-day year as
applicable, and actual days lapsed. Maker shall have the privilege of prepaying
the principal under this Note in whole or in part, without penalty or premium at
any time. All payments hereunder shall be applied first to costs of collection,
then to interest, then to principal.

 

In the event an action is instituted to enforce or interpret any of the terms of
this Note including but not limited to any action or participation by Maker in,
or in connection with, a case or proceeding under the Bankruptcy Code or any
successor statute, the prevailing party shall be entitled to recover all
expenses reasonably incurred at, before and after trial, appeal or review
whether or not taxable as costs, including, without limitation, attorney fees,
witness fees (expert and otherwise), deposition costs, copying charges and other
expenses.

 

All parties to this Note hereby waive presentment, dishonor, notice of dishonor,
and protest. All parties hereto consent to, and Holder is hereby expressly
authorized to make, without notice, any and all renewals, extensions,
modifications or waivers of the time for or the terms of payment of any sum or
sums due hereunder, or under any documents or instruments relating to or
securing this Note, or of the performance of any covenants, conditions or
agreements hereof or thereof or the taking or release of collateral securing
this Note. Any such action taken by Holder shall not discharge the liability of
any party to this Note. This Note may not be modified or amended in any respect
except in a writing executed by the party to be charged.

 

This Note has been executed and delivered in the state of Nevada and shall be
governed and construed in accordance with the laws of such state. Any action to
enforce this Note or arising out of or related to this Note shall be heard in
the state or federal courts sited in Clark County, Nevada to the exclusion of
all other venues and Maker hereby irrevocably consents to personal jurisdiction
in the state of Nevada in connection with any such proceedings.

 

 



MAKER

    Jacksam Corporation   Address of Maker for Notice:  



 



  5



 